Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 21, 2009 (the “Closing Date”), by and among Superfly Advertising,
Inc., a Delaware corporation (the “Company”) and the Holders (as defined herein)
set forth on the signature pages hereto.

WITNESSETH:

WHEREAS, the Company has entered into that certain Amended and Restated Asset
Purchase Agreement, by and among the Company, Superfly Advertising, Inc., an
Indiana corporation and a wholly-owned subsidiary of the Company (“Superfly
Sub”), Commerce Planet, Inc., a Utah corporation (“Commerce Planet”), Legacy
Media LLC, a California limited liability company (“Legacy”), and Consumer
Loyalty Group LLC, a California limited liability company (“CLG”), dated as of
December 16, 2008, whereby the Company, through Superfly Sub, has acquired
certain assets of Legacy and CLG.

WHEREAS, in connection with the acquisition of certain assets of Legacy and CLG
(the “Acquisition Transactions”), the Company wishes to grant registration
rights to certain of the parties hereto who received or may receive in the
future Common Stock (as defined herein) of the Company in connection with the
Acquisition Transactions.

WHEREAS, the Holders are Beneficial Owners of Registrable Securities (as defined
herein).

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall, unless expressly stated otherwise, have the meanings specified
in this Section 1.1:

(a)                “Affiliate” shall mean any person who is an “affiliate” as
defined in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act (as defined below).

(b)                “Agreement” has the meaning ascribed to such term in the
preamble.

(c)                “Beneficial Owner” has the meaning set forth in Rule 13d-3
under the Exchange Act.

(d)                “Board” means the Board of Directors of the Company.

1

--------------------------------------------------------------------------------



(e)                “Certificate of Incorporation” means the Certificate of
Incorporation of the Company, as filed with the Delaware Secretary of State on
November 12, 2008, as amended or restated from time to time.

(f)                “Common Stock” means the common stock, par value $0.001 per
share of the Company.

(g)                “Company” has the meaning ascribed to such term in the
preamble.

(h)                “Exchange Act” means the United States Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

(i)                “Governmental Authority” means any national, local or foreign
(including U.S. federal, state or local) or supranational (including European
Union) governmental, judicial, administrative or regulatory (including
self-regulatory) agency, commission, department, board, bureau, entity or
authority of competent jurisdiction.

(j)                “Holder” means Commerce Planet and any shareholder of
Commerce Planet that receives as Registrable Securities as a dividend or other
shareholder distribution directly from Commerce Planet so long as such persons
are the Beneficial Owners of Registrable Securities.

(k)                “Indemnified Parties” has the meaning ascribed to such term
in Section 2.5.

(l)                “Registration Expenses” means any and all expenses incident
to the performance of or compliance with any registration or marketing of
securities, including all (i) registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Company (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(vi) customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses relating to any comfort letters
or costs associated with the delivery by independent certified public
accountants of any comfort letters requested pursuant to Section 2.6(h)), (vii)
reasonable fees and expenses of any special experts retained by the Company in
connection with such registration, (viii) reasonable fees, out-of-pocket costs
and expenses of the Company, including counsel for the Company, (ix) reasonable
fees, out-of-pocket costs and expenses of one counsel to the selling
shareholders, (x) fees and expenses in connection with any review by the
Financial Industry Regulatory Authority, Inc. (“FINRA”) of the underwriting
arrangements or other terms of the offering, and all fees and expenses of any
“qualified independent underwriter,” including the reasonable fees and expenses
of any counsel thereto, (xi)  costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities, (xiv) fees and expenses payable in connection with any ratings of
the Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all out-of-pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Section 2.2(l).

2

--------------------------------------------------------------------------------



(m)                “Registrable Securities” shall mean shares of Common Stock
beneficially owned by the Holders on the Closing Date or acquired by the Holders
as a dividend or other shareholder distribution directly from Commerce Planet.
For purposes of this Agreement, (i) Registrable Securities shall cease to be
Registrable Securities when a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act by the SEC and
such Registrable Securities have been disposed of pursuant to such effective
Registration Statement and (ii) the Registrable Securities of a Holder shall not
be deemed to be Registrable Securities at any time when the entire amount of
such Registrable Securities proposed to be sold in a single sale constitutes
less than 1% of the then outstanding shares of Common Stock or, in the written
opinion of counsel satisfactory to the Company, in its reasonable judgment, may
be sold to the public pursuant to Rule 144(k) (or any successor provision then
in effect) under the Securities Act in any three-month period or any such
Registrable Securities have been sold in a sale made pursuant to Rule 144 of the
Securities Act.

(n)                “Rule 415” shall mean Rule 415 promulgated under the
Securities Act, as amended from time to time, or any similar rule thereto that
may be promulgated by the SEC.

(o)                 “Subsidiary” means, with respect to any person, any
corporation, limited liability company, company, partnership, trust, association
or other legal entity or organization of which such person (either directly or
through one or more subsidiaries of such person) (a) owns, directly or
indirectly, a majority of the capital stock or other equity interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation, limited liability
company, partnership, trust, association or other legal entity or organization,
or (b) is otherwise entitled to exercise (1) a majority of the voting power
generally in the election of the board of directors or other governing body of
such corporation, limited liability company, partnership, trust, association or
other legal entity or organization or (2) control of such corporation, limited
liability company, partnership, trust, association or other legal entity or
organization.

(p)                “Transfer” means, in respect of any shares of Common Stock,
property or other asset, any sale, assignment, transfer, distribution or other
disposition thereof, whether voluntarily or by operation of Law.

(q)                “Underwritten Offering” means a firm commitment underwritten
public offering pursuant to an effective registration statement under the
Securities Act, other than pursuant to a registration statement on Forms S-4 or
S-8 or any similar or successor form.

Section 1.2 Definitions Generally. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neutral genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

3

--------------------------------------------------------------------------------



(a)                the word “or” is not exclusive;

(b)                the words “including,” “includes,” “included” and “include”
are deemed to be followed by the words “without limitation”;

(c)                the terms “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

(d)                the word “person” means any individual, corporation, limited
liability company, trust, joint venture, association, company, partnership or
other legal entity or a government or any department or agency thereof or
self-regulatory organization; and

(e)                all section, paragraph or clause references not attributed to
a particular document shall be references to such parts of this Agreement, and
all exhibit, annex and schedule references not attributed to a particular
document shall be references to such exhibits, annexes and schedules to this
Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Registration.  The Company shall use its reasonable best efforts to
register under the Securities Act all of the Registrable Securities, as promptly
as reasonably practicable, which registration may include shares of Common Stock
registered for its own account or that of other Company shareholders.  

Section 2.2 Registration Procedures. The Company shall use its reasonable best
efforts to effect the registration and sale of such Registrable Securities in
accordance with the intended method of disposition thereof as promptly as
practicable, and, as applicable:

(a)                The Company shall, as expeditiously as reasonably
practicable, prepare and file with the SEC a registration statement on any form
for which the Company then qualifies or that counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities to be registered thereunder in accordance with the intended method of
distribution thereof, and use its reasonable best efforts to: (i) cause such
filed registration statement to become and remain effective, and (ii) promptly
update such registration statement so that it does not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, until
all of the Registrable Securities included in such registration statement shall
have actually been sold thereunder; provided that, at the request of any Holder,
the intended method of distribution relating to the sale of the Registrable
Securities to be registered thereunder shall provide for individual Holders to
be named as selling shareholders under such registration statement.

4

--------------------------------------------------------------------------------



(b)                Prior to filing a registration statement or prospectus or any
amendment or supplement thereto, the Company shall, if requested, furnish to
each Holder and each underwriter, if any, of the Registrable Securities covered
by such registration statement copies of such registration statement as proposed
to be filed, and thereafter the Company shall furnish to each Holder and
underwriter, if any, such number of copies of such registration statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 or Rule 430A
under the Securities Act and such other documents as a Holder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder. The Holders shall have the right to request
that the Company modify any information contained in such registration
statement, amendment and supplement thereto pertaining to the Holders, and the
Company shall use its reasonable best efforts to comply with such request,
provided, however, that the Company shall not have any obligation so to modify
any information if the Company reasonably expects that so doing would cause the
prospectus to contain an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c)                After the filing of the registration statement, the Company
shall (i) cause the related prospectus to be supplemented by any required
prospectus supplement, and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act, (ii) comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify the Holders of any stop order issued or threatened by the SEC or any
state securities commission and take all reasonable best efforts to prevent the
entry of such stop order or to remove it if entered.

(d)                The Company shall use its reasonable best efforts to (i)
register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as the Holders reasonably (in light of the Holders’
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable a Holder to consummate the disposition of the
Registrable Securities owned by such Holder, provided that the Company shall not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 2.2(d), (B)
subject itself to taxation in any such jurisdiction or (C) consent to general
service of process in any such jurisdiction.

(e)                The Company shall immediately notify the Holders, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to the Holders and file with
the SEC any such supplement or amendment.

5

--------------------------------------------------------------------------------



(f)                The Company shall select an underwriter or underwriters in
connection with any Underwritten Offering. In connection with any Underwritten
Offering, the Company shall enter into customary agreements (including an
underwriting agreement in customary form) and take all such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities in any such Underwritten Offering, including, to the
extent necessary, the engagement of a “qualified independent underwriter” in
connection with the qualification of the underwriting arrangements with FINRA.

(g)                Subject to the execution of confidentiality agreements
satisfactory in form and substance to the Company in the exercise of its good
faith judgment, the Company will give to the Holders, their counsel and
accountants (i) reasonable and customary access to its books and records, that,
in the opinion of the Board are pertinent corporate documents, and (ii) such
opportunities to discuss the business of the Company with its directors,
officers, employees, counsel and the independent public accountants who have
certified its financial statements, as shall be appropriate, in the reasonable
judgment of counsel, to the Holders, to enable them to exercise its due
diligence responsibility.

(h)                The Company shall use its reasonable best efforts to furnish
to the Holders and to each such underwriter, if any, a signed counterpart,
addressed to the Holders or such underwriter, of (i) an opinion or opinions of
counsel to the Company and (ii) a comfort letter or comfort letters from the
Company’s independent public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, as the Holder and the underwriters reasonably request.

(i)                Each Holder shall promptly furnish in writing to the Company
such information regarding such Holder that is reasonably necessary for the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information regarding such Holder as may be
legally required or advisable in connection with such registration.

(j)                Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 2.2(e),
such Holder shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Holder’s Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 2.2(e), and, if so directed by the
Company, such Holders shall destroy all copies, other than any permanent file
copies then in such Holder’s possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. If the
Company shall give such notice, the Company shall extend the period during which
such registration statement shall be maintained effective (including the period
referred to in Section 2.2(a)) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 2.2(e) to the
date when the Company shall make available to the Holders a prospectus
supplemented or amended to conform with the requirements of Section 2.2(e).

6

--------------------------------------------------------------------------------



(k)                The Company shall use its reasonable best efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.

(l)                The Company shall have appropriate officers of the Company
(i) prepare and make presentations at any “road shows” and before analysts and
rating agencies, as the case may be, (ii) take other actions to obtain ratings
for any Registrable Securities and (iii) otherwise use their reasonable best
efforts to cooperate as reasonably requested by the underwriters in the
offering, marketing or selling of the Registrable Securities.

(m)                The Company shall use its reasonable best efforts to take all
other steps necessary to effect the registration of Registrable Securities
contemplated hereby.

Section 2.3 Registration Restrictions. The registration rights granted hereunder
shall be subject to and shall not conflict with the Company’s existing
registration rights agreements, and nothing in this Agreement shall be construed
as to violate the restrictions set forth in the Asset Purchase Agreement.  No
registration of Registrable Securities in violation of such agreements shall be
effectuated.  

Section 2.4  Right to Terminate Registration. The Company shall have the right
to terminate or withdraw any registrations initiated by it under this Article II
prior to the effectiveness of such registration.

Section 2.5 Indemnification by the Company. In the event of any registration of
any securities of the Company under the Securities Act pursuant to this Article
II, the Company will, and it hereby does, indemnify and hold harmless, to the
extent permitted by law, each Holder, each Affiliate of such Holder and its
members and managing members (including any director, officer, Affiliate,
employee, agent and controlling person of any of the foregoing, if applicable),
each other person who participates as an underwriter in the offering or sale of
such securities and each other person, if any, who controls such seller or any
such underwriter within the meaning of the Securities Act (collectively, the
“Indemnified Parties”), against any and all losses, claims, damages or
liabilities, joint or several, and expenses (including reasonable attorney’s
fees and reasonable expenses of investigation) to which such Indemnified Party
may become subject under the Securities Act, common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof, whether or not such Indemnified Party is a party thereto) arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
any material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement thereto, or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made) not
misleading, and the Company will reimburse such Indemnified Party for any legal
or any other expenses reasonably incurred by it in connection with investigating
or defending against any such loss, claim, liability, action or proceeding;
provided, that the Company shall not be liable to any Indemnified Party in any
such case to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement or amendment or supplement thereto or in any
such preliminary, final or summary prospectus in reliance upon and in conformity
with written information furnished to the Company with respect to such person
through an instrument duly executed by such person specifically stating that it
is for use in the preparation thereof.

7

--------------------------------------------------------------------------------



Section 2.6  Indemnification by the Holders. Each of the Holders hereby agrees
to indemnify and hold harmless, severally and not jointly, the Company and all
other prospective sellers of Registrable Securities with respect to any untrue
statement or alleged untrue statement in, or omission or alleged omission from,
any registration statement that includes any Registrable Securities and that is
filed in accordance with this Article II, any preliminary, final or summary
prospectus contained therein, or any amendment or supplement, if such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company with respect to such Holder through an instrument duly executed by such
Holder or underwriter specifically stating that it is for use in the preparation
of such registration statement, preliminary, final or summary prospectus or
amendment or supplement, or a document incorporated by reference into any of the
foregoing. Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or the Holders, or any of
their respective Affiliates, directors, officers or controlling persons, and
shall survive the Transfer of such securities by such Holder. In no event shall
the liability of the Holders hereunder be greater in amount than the dollar
amount of the proceeds received by the Holders upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

Section 2.7 Conduct of Indemnification Proceedings. Promptly after receipt by an
Indemnified Party hereunder of written notice of the commencement of any action
or proceeding with respect to which a claim for indemnification may be made
pursuant to this Article II, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided, that the failure of the
Indemnified Party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under this Article II, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such Indemnified Party and indemnifying parties may exist in respect of
such claim, the indemnifying party will be entitled to participate in and to
assume the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party will consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof, the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.

Section 2.8 Contribution. If the indemnification provided for in this Article II
from the indemnifying party is unavailable to an Indemnified Party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and Indemnified Parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 2.8 as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. In no event shall the liability
of the Holders hereunder be greater in amount than the dollar amount of the
proceeds received by the Holders upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

8

--------------------------------------------------------------------------------



The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.8 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

Section 2.9 Underwritten Offering; Limitations.

(a)                A Holder may not participate in any Underwritten Offering
hereunder unless such Holder (i) agrees to sell its securities on the basis
provided in any underwriting arrangements approved by the Company and (B)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions of this Agreement in
respect of registration rights.

(b)                If Registrable Securities are to be sold in an Underwritten
Offering, the Company agrees to include in the registration statement to be used
all such information as may be reasonably requested by the underwriters for the
marketing and sale of such Registrable Securities.

(c)                In the case of any registration of Common Stock by the
Company in a firm-commitment underwriting, if the managing underwriters give
written advice to the Company that marketing factors require a limitation on the
number of shares of Common Stock (or other securities convertible into or
exercisable or exchangeable for Common Stock) to be offered and sold by
shareholders of Company in such offering, then the Company shall be required to
include in the offering only that number of such securities, if any, that the
underwriters determine in their sole discretion will not impair the success of
the offering (any securities so included to be apportioned pro rata among
Holders and by shareholders of the Company having contractual rights to include
shares in such registration, based upon the number of shares of Common Stock
each Holder and each such shareholder beneficially owns).

9

--------------------------------------------------------------------------------



(d)                If any registration of Registrable Securities shall be
effected in connection with a Underwritten Offering, neither the Company nor any
Holder shall effect any public sale or distribution, including any sale pursuant
to Rule 144, of any shares of Common Stock or other security of the Company
(except as part of such Underwritten Offering) until the earliest of (i) 90 days
following registrations of Registrable Securities pursuant to this Agreement,
(ii) with respect to the Holders generally, such shorter time as may be agreed
to by the underwriters with respect to any one Holder, and (iii) such time as
members of management agree to with the underwriters with respect to the public
sale or distribution of securities held by members of management.

Section 2.10 Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and a
Holder participating therein with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
Governmental Authority other than the Securities Act.

Section 2.11 Parties in Interest. Each Holder shall be entitled to receive the
benefits of this Agreement and shall be bound by the terms and provisions of
this Agreement by reason of its election to participate in a registration under
this Article II. Any transferee of the Registrable Securities shall be entitled
to receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement upon becoming bound hereby pursuant to Section 3.7.

Section 2.12 Mergers, Recapitalizations, Exchanges or Other Transactions
Affecting Registrable Securities. The provisions of this Agreement shall apply
to the full extent set forth herein with respect to the Registrable Securities,
to any and all securities or capital stock of the Company or any successor or
assign of any such person (whether by merger, amalgamation, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for, or in
substitution of such Registrable Securities, by reason of any dividend, split,
issuance, reverse split, combination, recapitalization, reclassification,
merger, amalgamation, consolidation or otherwise.

Section 2.13 Registration Expenses. The Company shall pay all Registration
Expenses promptly upon request for payment or reimbursement therefore in
connection with any registration, request for registration, or Underwritten
Offering of Registrable Securities hereunder. The obligation to pay the
Registration Expenses shall apply irrespective of whether a registration, once
properly demanded, becomes effective, is delayed, withdrawn or suspended, or, in
the case of an Underwritten Offering, is consummated.

Section 2.14 Other Registration Rights Agreements. Nothing in this agreement
shall limit the Company’s right to grant registration rights, including, without
limitation, demand or “piggyback” registration rights, to any other person.

10

--------------------------------------------------------------------------------



ARTICLE III

MISCELLANEOUS

Section 3.1 Term of the Agreement; Termination of Certain Provisions.

(a)                The term of this Agreement shall continue until such time as
no Registrable Securities are held by any Holder, except that Sections 2.5, 2.6,
2.7, 2.8 and Section 3.3 shall survive.

(b)                Unless this Agreement is theretofore terminated pursuant to
Section 3.1(a) hereof, each Holder shall be bound by the provisions of this
Agreement with respect to any of its Registrable Securities until such time as
such Holder ceases to hold any Registrable Securities.  Thereafter, such Holder
shall no longer be bound by the provisions of this Agreement.

Section 3.2 Amendments; Waiver.

(a)                Subject to the limitations set forth in Section 3.2(b), the
provisions of this Agreement may be amended only by the mutual agreement of the
Company and the holders of a majority of the Registrable Securities.

(b)                No provision of this Agreement may be waived except by an
instrument in writing executed by the party against whom the waiver is to be
effective.

Section 3.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTS OF LAW PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

Section 3.4 Notices.

(a)       Any communication or notice to be given hereunder will be duly given
(and shall be deemed to be received) when delivered in writing by hand or first
class mail or by facsimile to a party at its address as indicated below:

If to the Company:

Superfly Advertising, Inc. 420 Lexington Avenue, Suite 450 New York, New York
10022 Attention: President Telephone: (212)581-5150 Facsimile: (212) 581-5198

11

--------------------------------------------------------------------------------



with a copy (which shall not constitute notice to the Company) to: Butzel Long

380 Madison Avenue New York, New York 10017 Attention: Jane Greyf, Esq.
Telephone: (212) 323-8601 Facsimile: (212) 818-0494; and

If to a Holder: to the address and facsimile set forth in the records of the
Company.

(b)                Unless otherwise provided to the contrary herein, any notice
which is required to be given in writing pursuant to the terms of this Agreement
may be given by facsimile.

Section 3.5 Severability. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

Section 3.6 Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall, subject to Section 3.3, be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy that
may be then available.

Section 3.7 Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of the respective legatees, legal representatives,
successors and assigns of each Holder; provided, however, that a Holder may not
assign this Agreement or any of his rights or obligations hereunder, except
pursuant to Section 2.11, and any purported assignment in breach hereof by a
Holder shall be void; and provided further that no assignment of this Agreement
by the Company or to a successor of the Company (by operation of law or
otherwise) shall be valid unless such assignment is made to a person which
succeeds to the business of such person substantially as an entirety.

Section 3.8 No Third-Party Rights. Other than as expressly provided herein,
nothing in this Agreement will be construed to give any person other than the
parties to this Agreement any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

Section 3.9 Section Headings. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.

Section 3.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument.

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

  SUPERFLY ADVERTISING, INC.      

By:

/s/ Richard J. Berman

Richard J. Berman Chairman of the Board     COMMERCE PLANET, INC.      

By:

/s/ Anthony G. Roth

Anthony G. Roth President and Chief Executive Officer

13







